                 Case 2:20-cv-00215-JCC Document 3 Filed 05/27/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JOHN ROBERT DEMOS,                                       CASE NO. C20-0215-JCC
10                              Petitioner,                   ORDER
11          v.

12   PRESIDENT OF THE UNITED STATES,

13                              Respondent.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 2). Judge Peterson recommends
17   that the Clerk be directed to administratively close this matter because Mr. Demos did not submit
18   a filing fee as required by an order issued in 1997. (See Dkt. No. 2 at 1) (citing Demos v. Stanley,
19   MC97-0031-JLW, Dkt. No 1 (W.D. Wash. 1997). Petitioner has not filed objections to Judge
20   Peterson’s report and recommendation, and the Court agrees with Judge Peterson’s analysis.
21   Accordingly, the Court ORDERS as follows:
22      1. The report and recommendation (Dkt. No. 2) is ADOPTED;
23      2. The Clerk is DIRECTED to administratively close this matter.
24          //
25          //
26          //


     ORDER
     C20-0215-JCC
     PAGE - 1
              Case 2:20-cv-00215-JCC Document 3 Filed 05/27/20 Page 2 of 2




 1          DATED this 27th day of March 2020.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0215-JCC
     PAGE - 2
